Citation Nr: 1625196	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-11 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for migraine headaches.  

2.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with osteoarthritis.

3.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome with osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her husband


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to September 2001.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2007 and June 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The September 2007 rating decision, in pertinent part, granted service connection for left iliotibial band syndrome and assigned a 0 percent rating effective June 20, 2006; and continued a 0 percent rating for service-connected right knee patellofemoral pain syndrome.  The June 2008 rating decision, in pertinent part, continued a 30 percent rating for service-connected migraine headaches.  

In an interim September 2012 rating decision, the RO combined the service-connected left iliotibial band syndrome and right patella femoral syndrome disabilities and rated them as bilateral patellofemoral syndrome with osteoarthritis changes and assigned a 10 percent rating effective June 20, 2006, the date of the claims.  In an interim December 2013 rating decision, the RO assigned ratings of 10 percent each for right and left patellofemoral syndrome effective November 26, 2013 (the date of the VA examination that showed an increase in severity of the Veteran's knee disabilities).  As the ratings assigned did not represent a full grant of the benefits sought, the case remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2014, a video conference hearing was held before the undersigned Acting Veterans Law Judge (VLJ); a transcript of that hearing is of record.   At the hearing the Veteran's representative requested and was granted a 30-day abeyance to submit additional information.  In June 2014 the Board remanded the matters for additional development.  By rating decision dated in January 2016, the RO assigned an effective date of June 20, 2006 for left and right knees patellofemoral syndrome with osteoarthritis changes.  In addition, the January 2016 rating decision increased the rating for migraine headache to 50 percent effective June 20, 2006.  Notably, in that same rating decision, the RO granted service connection for left and right knee instability and assigned each a 10 percent rating.

The issues of entitlement to a rating in excess of 10 percent each for left and right knee patellofemoral syndrome with osteoarthritis are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected migraine headache disability has been assigned a 50 percent rating, which is the maximum schedular rating authorized for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100; referral for extraschedular consideration is not warranted.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria and Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the Court has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's disability is rated under Diagnostic Code 8100, which contemplates migraines.  Under Diagnostic Code 8100, a maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100. 

In this case, the Veteran is in receipt of the maximum rating under Diagnostic Code 8100.  On the most recent December 2015 VA examination, the Veteran reported she had migraines located at the fronto-temporal that occurred 3 times per week with duration of one week.  She experienced pulsating or throbbing head pain on both sides of the head that worsens with physical activity.  The pain intensity was 10/10 with associated nausea, dizziness, and blurred vision.  Her migraine was exacerbated by noise, light and sugar.  Her symptoms were relieved with medication.  She had characteristic prostrating attacks once every month.  She did not have very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  Her headache disability impacted her ability to work in that she had to take a lot of leave due to migraines.  She reported that on average she takes at least 2 days off per week due to her migraines.  She had to work in an isolated environment to avoid noise and bright lights.  

In light of the above, as the highest rating has been awarded, the Board concludes that the Veteran is not entitled to a higher schedular rating.  A 50 percent rating is the maximum schedular rating for migraine headaches under Diagnostic Code 8100.  There are no other diagnostic codes that are applicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Because the Veteran is at the maximum schedular rating for headaches (50 percent), there is no legal basis upon which to award a higher schedular rating.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the schedular component of the Veteran's increased rating claim must be denied.

The Board has considered whether the Veteran's migraine headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the Director, Compensation and Pension Service for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran experienced headaches 3 times a week.  She did not, however,  have very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability; the rating criteria provided for additional or more severe symptomatology than shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  See Id.

Finally, the matter of a total rating based on unemployability due to the service-connected migraine headache disability is not raised by the record.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for migraine headaches is denied.


REMAND

Although the Board regrets the delay inherent with a remand, it finds that further development is needed for VA to fulfill its duties mandated under the VCAA, with regard to the service-connected increased rating claims for left and right knees patellofemoral syndrome with osteoarthritis, currently rated 10 percent each.

During the May 2014 hearing the Veteran stated that she received treatment for her knees from the Washington VA Medical Center (VAMC).  The January 2014 supplemental statement of the case (SSOC) notes electronic review of medical treatment reports from Washington VAMC from December 27, 2013 to January 30, 2014.  The January 2016 SSOC notes treatment records from Washington VAMC from September 29, 2009 through November 3, 2015.  After a thorough search of VBMS and Virtual VA the Board has been unable to locate these records, with the exception of Washington VAMC records dated September 2009 to November 2012, which are found in the record.  On remand the RO must associated the Washington VAMC treatment records identified above (that are not already of record) with the Veteran's record to allow access to such record by the Board (upload to VBMS).

Moreover, at the hearing, the Veteran stated that because she lives a distance from the Washington VAMC and the drive is not easy, she has seen a physician at Bull's Run Medical Treatment Center.  She stated that "motion test" were performed there and she recently received a referral to see a bone specialist.  As these records are relevant the RO should make reasonable efforts to obtain them.  See 38 C.F.R. § 3.159(c)(1)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should upload to VBMS Washington VAMC treatment records dated from November 2012 to November 2015 (that are not already of record).  

2.  Request the Veteran to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for Bull Run Medical Treatment Center.  After obtaining the completed VA Form 21-4142, the AOJ should attempt to obtain such pertinent private treatment records, and associate them with the Veteran's record.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, she and her representative should be provided with an SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


